Case 1:19-cv-10470-GAO Document 9-1 Filed 03/28/19 Page 1 of 3




                         EXHIBIT A
USPS.come - USPS
        Case     Tracking® Results Document 9-1 Filed 03/28/19 Page 2 of 3
              1:19-cv-10470-GAO                                                         Page 1 of 2



                                        FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)
  USPS Tracking®

                                    Track Another Package +




                                                                                     Remove X
  Tracking Number: 70181830000164713912

  Your item was picked up at a postal facility at 9:49 am on March 27, 2019 in RIVERVIEW,
  FL 33569.




      f Delivered
                                                                                               71
  March 27, 2019 at 9:49 am                                                                    CD
                                                                                               Cr,
  Delivered, Individual Picked Up at Postal Facility                                           C2-
                                                                                               CT
  RIVERVIEW, FL 33569                                                                          SD
                                                                                               0
                                                                                               X"

  Get Updates \./




     Text & Email Updates                                                                \./



     Tracking History                                                                    \/



     Product Information                                                                 \./



                                               See Less /\




                      Can't find what you're looking for?
               Go to our FAQs section to find answers to your tracking questions.



https://tools.usps.com/go/TrackConfirmAction?tLabels=70181830000164713912               3/28/2019
                                      Case 1:19-cv-10470-GAO Document 9-1 Filed 03/28/19 Page 3 of 3

           T
                       Todd&Welckp
           w                                                                                                         Christopher R. O'Hara
                                                                                                                     E-mail: cohara@toddweld.com




                                                                                              March 14, 2019



                     Via Certified Mail
                     RETURN RECEIPT REQUESTED

                     Glenn Haegle
                     11917 Frost Aster Drive
                     Riverview, FL 33579

                                   Re:          Eliassen Group, LLC, et al. v. Jayne Gill, et al.
                                                U.S. District Court Civil Action No. 1:19-CV-01470-GAO

                     Dear Mr. Haegle:

                             This firm represents Plaintiffs Eliassen Group, LLC and EG Life Sciences LLC in
                     connection with a lawsuit commenced against you in the United States District Court for the
                     District of Massachusetts.

                             I enclose a copy of the Summons and Complaint filed against you in the United States
                     District Court for the District of Massachusetts. Service is hereby being made upon you in
                     accordance with Fed. R. Civ. P. 4(e)(1) and Mass. R. Civ. P. 4(e)(3).

                              Please be advised that the service of the Summons and Verified Complaint obligates you
                     to file an answer and/or otherwise respond to the Verified Complaint within 21 days after the
                     service of the Summons and Verified Complaint.

                                                                                             Very truly yours,
        U.S. Postal Service"'
11.1
         CERTIFIED MAIL® RECEIPT
r1      Domestic Mail Only
iT'
m        For delivery Information, visit our website at www.usps.com'.
                                                                                             Christopher R. O'Hara
r9
r-                 OFF r‘
       Certified Mail Fee
                                                           L USE
-n
    Extra Services &Fe            add Meer appmalriate)
                                                                                           hint and Jury Demand)
1-R 0 Return Receipt
     0 Return Receipt                                               Postmark
O    0 Certified Mail  ad Dermot a :                                  Here
lJ   ❑ Adult Sigma.=       r111
     DAdult Signature
    Postage
                                                           ro
1-9 Toth! Postage end
                               41(:)&7.0
03
       Sent To6      € tv _t               e

N      Street an      _Re. .rIAD

       (...ny; stater4 J
                          "                    s+          ipe        Ill fI'C
                       LAC-r 41$ foq...)
        PS Form 3800. A ril 2015 PSN 75:10.112-000-13947    See Reverse for instructions

         Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
